Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-7 in the reply filed on 07/18/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (fig. 1) (2017/0259368) in view of Enyedy (fig. 2) (2017/0259368) and further in views of Yamazaki et al (9018563).
 	For claim 1, Enyedy teaches a welding system (abstract, lines 1-3) (fig.1, embodiment 1), the welding system (10 as shown in fig.1) comprising: an engine (14 as shown in fig.1); a generator (12 as shown in fig.1) operatively connected to the engine (14 as shown in fig.1), wherein the engine (14 as shown in fig.1) is configured to drive the generator (12 as shown in fig.1) to produce electrical input power (par.16, lines 1-2); a power supply (16 a shown in fig.1) operatively connected to the generator (12 as shown in fig.1) and having at least one controller (32 as shown in fig.1), wherein the power supply (16 as shown in fig.1) is configured the electrical input power to form two power outputs (outputs 18 and , 24, or 26 as shown in fig.1) that are coordinated with each other, at least in time, via the at least one controller (32 as shown in fig.1) to support a same hotwire welding process (the controller coordinates of controlling the power outputs based on the amount of power supply needed in each outputs) (par.20, lines 1-5), and wherein a first power (18 as shown in fig.1) output of the two power outputs (outputs 18 and, 24, or 26 as shown in fig.1) is an arc welding output (par.26, lines 1-2) and a second power output (24 or 26 as shown in fig.1) of the two power outputs (18 and 24, or 26 as shown in fig.1).
 	Enyedy fails to teach hotwire welding system, wherein the power supply is configured to convert, a second power output of the two power outputs is a filler wire heating output; and a wire feeding device operatively connected to the power supply and configured to feed a filler wire toward a workpiece during the same hotwire welding process.
	Yamazaki teaches, arc welding process, hotwire welding system (col.4, lines 35-38) and a second power output (the outputs from 3b as shown in fig.4) of the two power outputs is a filler wire heating output (2b as shown in fig.4); and a wire feeding device (5b as shown in fig.4) operatively connected to the power supply (3b as shown in fig.4) and configured to feed a filler wire (6b as shown in fig.4) toward a workpiece (W as shown in fig.4) during the same hotwire welding process (both 6a and 6b doing the same hotwire welding process as shown in fig.4) (col.4, lines 35-45).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include hotwire welding system and a second power output of the two power outputs is a filler wire heating output as taught and suggested by Yamazaki in order to increase the welding capacity during multipass welding of moderately thick plates and providing welding system with low cost, less spatter, and a large welding capacity (Yamazaki, col.4, lines 43-45).
Enyedy further teaches, in embodiment two in figure 2, wherein the power supply (40 as shown in fig.2) is configured to convert (44 as shown in fig.2) (par.25, lines 1-5). 
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify power supply welding system’s embodiment figure 1 of Enyedy to include power supply is configured to convert as taught and suggested by embodiment two figure 2 of Enyedy in order to receive electrical energy from the switching type power converter and produce an electric arc from the arc welding system (Enyedy, par.7, lines 1-3).
 	For claim 2, Enyedy, as modified by Yamazaki, further teaches wherein the arc welding output is one of a tungsten inert gas (TIG) welding output, a metal inert gas (MIG) welding output, a submerged arc welding (SAW) output, or a flux cored arc welding (FCAW) output (par.15, lines 1-6). 	For claim 3, Enyedy, as modified by Yamazaki, further teaches a first output terminal (one of the terminal of element 18 that is connected to the workpiece 22 as shown in fig.1) of the power supply (16 as shown in fig.1) associated with the first power output (the output of element 18 as shown in fig.1) to be electrically connected to a workpiece (22 as shown in fig.1) during welding process (par.17, lines 1-3), a third output terminal (one of the terminal of element 18 that is connected to the electrode 20 as shown in fig.1) of the power supply (16 as shown in fig.1) associated with the first power output (the output of element 18 as shown in fig.1) to be electrically connected to a welding electrode (20 as shown in fig.1) during welding process (par.17, lines 1-3) and Enyedy further teaches that the second power output (element 24 as shown in fig.1) of the power supply (16 as shown in fig.1).
However, Enyedy fails to teach a first output terminal having a first polarity, to be electrically connected to a workpiece during the same hotwire welding process, a second output terminal associated with the second power output and having the first polarity, to be electrically connected to the workpiece during the same hotwire welding process, a third output terminal associated with the first power output and having a second polarity, to be electrically connected to a welding electrode during the same hotwire welding process, a fourth output terminal associated with the second power output and having the second polarity, to be electrically connected to the filler wire via the wire feeding device during the same hotwire welding process.
	Yamazaki further teaches a first output terminal (the negative terminal of element 3a as shown in fig.4) associated with the first power output (the outputs of element 3a as shown in fig.4) and having a first polarity (the negative terminal of element 3a as shown in fig.4), to be electrically connected to a workpiece (W as shown in fig.4) during the same hotwire welding process (col.4, lines 35-45), a second output terminal (the negative terminal of element 3b as shown in fig.4) associated with the second power output (the outputs of element 3b as shown in fib.4) and having the first polarity (the negative terminal of element 3b as shown in fig.4), to be electrically connected to the workpiece (W as shown in fig.4) during the same hotwire welding process (col.4, lines 35-45), a third output terminal (the positive terminal of element 3a as shown in fig.4) associated with the first power output (the outputs of element 3a as shown in fig.4) and having a second polarity (the positive terminal of element 3a as shown in fig.4), to be electrically connected to a welding electrode (6a as shown in fig.4) during the same hotwire welding process (col.4, lines 35-45), a fourth output terminal (the positive terminal of element 3b as shown in fig.4) associated with the second power output (the outputs of element 3b as shown in fib.4) and having the second polarity (the positive terminal of element 3b as shown in fig.4), to be electrically connected to the filler wire (6b as shown in fig.4) via the wire feeding device (5b as shown in fig.4) during the same hotwire welding process (col.4, lines 35-45).
	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include hotwire welding system and output terminals that associated with the polarities as taught and suggested by Yamazaki in order to increase the welding capacity during multipass welding of moderately thick plates and providing welding system with low cost, less spatter, and a large welding capacity (Yamazaki, col.4, lines 43-45).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (2017/0259368) in views of Yamazaki et al (9018563) as applied to claims above, and further in view of Schartner et al (2011/0204034). 	For claim 4, Enyedy, as modified by Yamazaki, fails to teach wherein the at least one controller includes a first controller configured to control the first power output and a second controller configured to control the second power output, and wherein the first controller is configured to communicate with the second controller to communicate information about at least one of triggering the two power outputs on and off, gas flow, and heating power.
 	Yamazaki further teaches wherein the at least one controller (4 as shown in fig.5) includes a first controller (29 as shown in fig.5) configured to control the first power output (controlling the output of element 3a as shown in fig.5) and a second controller (25 as shown in fig.5) configured to control the second power output (controlling the output of element 3b as shown in fig.5). 
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include a first controller configured to control the first power output and a second controller configured to control the second power output as taught and suggested by Yamazaki in order to increase the welding capacity during multipass welding of moderately thick plates and providing welding system with low cost, less spatter, and a large welding capacity (Yamazaki, col.4, lines 43-45).

 	Schartner teaches, similar arc welding system, wherein the first controller (32 as shown in fig.1) is configured to communicate with the second controller (22 as shown in fig.1) to communicate information about at least one of triggering the two power outputs on and off, gas flow, and heating power (par.19, lines 1-8 and par.21, lines 1-12) (there is communications between the controllers 22 and 32 as shown in fig.1).
  	 It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include the first controller is configured to communicate with the second controller as taught and suggested by Schartner so as to allow for power and gas to be provided to the wire feeder from the power supply, and to allow data to be exchanged between the two devices (Schartner, par.15).
 	For claim 5, Enyedy, as modified by Yamazaki, fails to teach wherein the at least one controller includes a first controller configured to control the first power output and a second controller configured to control the second power output, wherein the second controller is configured to receive communications from the first controller, and wherein the second controller is configured to adjust the second power output and a wire feed speed of the wire feeding device in response to communications received from the first controller.
 	Yamazaki further teaches wherein the at least one controller (4 as shown in fig.5) includes a first controller (29 as shown in fig.5) configured to control the first power output (controlling the output of element 3a as shown in fig.5) and a second controller (25 as shown in fig.5) configured to control the second power output (controlling the output of element 3b as shown in fig.5). 
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include a first controller configured to control the first power output and a second controller configured to control the second power output as taught and suggested by Yamazaki in order to increase the welding capacity during multipass welding of moderately thick plates and providing welding system with low cost, less spatter, and a large welding capacity (Yamazaki, col.4, lines 43-45).

 	Schartner further teaches wherein the second controller (22 as shown in fig.1) is configured to receive communications from the first controller (32 as shown in fig.1), and wherein the second controller (22 as shown in fig.1) is configured to adjust the second power output and a wire feed speed of the wire feeding device in response to communications received from the first controller (32 as shown in fig.1) (par.18, lines 1-8 and par.27, lines 5-15 and par.32, lines 1-10) (there is communications between the controllers 22 and 32 to exchanges information to adjust and change parameters as shown in fig.2 and 3).
  	 It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include the first controller is configured to communicate with the second controller as taught and suggested by Schartner so as to allow for power and gas to be provided to the wire feeder from the power supply, and to allow data to be exchanged between the two devices (Schartner, par.15).

 	For claim 6, Enyedy, as modified by Yamazaki, fails to teach wherein the at least one controller includes a first controller configured to control the first power output and a second controller configured to control the second power output, wherein the second controller is configured to receive communications from the first controller indicating that the first controller is commanding pulsing of the first power output, and wherein the second controller is configured to command pulsing of a wire feed speed of the wire feeding device in coordination with the pulsing of the first power output in response to the communications.
 	Yamazaki further teaches wherein the at least one controller (4 as shown in fig.5) includes a first controller (29 as shown in fig.5) configured to control the first power output (controlling the output of element 3a as shown in fig.5) and a second controller (25 as shown in fig.5) configured to control the second power output (controlling the output of element 3b as shown in fig.5). 
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include a first controller configured to control the first power output and a second controller configured to control the second power output as taught and suggested by Yamazaki in order to increase the welding capacity during multipass welding of moderately thick plates and providing welding system with low cost, less spatter, and a large welding capacity (Yamazaki, col.4, lines 43-45).
 	Schartner further teaches wherein the second controller (22 as shown in fig.1) is configured to receive communications from the first controller (32 as shown in fig.1), and wherein the second controller (22 as shown in fig.1) indicating that the first controller is commanding pulsing of the first power output, and wherein the second controller is configured to command pulsing of a wire feed speed of the wire feeding device in coordination with the pulsing of the first power output in response to the communications (32 as shown in fig.1) (par.18, lines 1-8 and par.27, lines 5-15, and par.32, lines 1-10) (there is communications between the controllers 22 and 32 to exchanges information to adjust and change parameters based on correlation of power parameters and wire feed speed as shown in fig.2 and 3).
  	 It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include the first controller is configured to communicate with the second controller as taught and suggested by Schartner so as to allow for power and gas to be provided to the wire feeder from the power supply, and to allow data to be exchanged between the two devices (Schartner, par.15).
 	For claim 7, Enyedy, as modified by Yamazaki, fails to teach wherein the at least one controller includes a first controller configured to control the first power output and a second controller configured to control the second power output, wherein the second controller is configured to receive communications from the first controller indicating that the first controller is commanding pulsing of the first power output, and wherein the second controller is configured to command pulsing of the second power output in coordination with the pulsing of the first power output in response to the communications.
 	Yamazaki further teaches wherein the at least one controller (4 as shown in fig.5) includes a first controller (29 as shown in fig.5) configured to control the first power output (controlling the output of element 3a as shown in fig.5) and a second controller (25 as shown in fig.5) configured to control the second power output (controlling the output of element 3b as shown in fig.5). 
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include a first controller configured to control the first power output and a second controller configured to control the second power output as taught and suggested by Yamazaki in order to increase the welding capacity during multipass welding of moderately thick plates and providing welding system with low cost, less spatter, and a large welding capacity (Yamazaki, col.4, lines 43-45).
 	Schartner further teaches wherein the second controller (22 as shown in fig.1) is configured to receive communications from the first controller (32 as shown in fig.1), indicating that the first controller is commanding pulsing of the first power output, and wherein the second controller is configured to command pulsing of the second power output in coordination with the pulsing of the first power output in response to the communications (32 as shown in fig.1) (par.18, lines 1-8 and par.27, lines 5-15, and par.32, lines 1-10) (there is communications between the controllers 22 and 32 to exchanges information to adjust and change parameters based on correlation of power parameters and wire feed speed as shown in fig.2 and 3).
  	 It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify welding system’s Enyedy to include the first controller is configured to communicate with the second controller as taught and suggested by Schartner so as to allow for power and gas to be provided to the wire feeder from the power supply, and to allow data to be exchanged between the two devices (Schartner, par.15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761